Case 4:20-cv-04083-LLP Document 54 Filed 06/09/21 Page 1 of 7 PageID #: 1203




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




 MARK CHRISTIANS,                                 4:20-CV-04083-LLP


                        Plaintiff,

            vs.                              ORDER GRANTING SUMMIT
                                          DEFENDANTS' MOTION TO DISMISS
 DARRIN YOUNG,CHIEF WARDEN SDDOC
 PRISONS,INDIVIDUAL AND OFFICIAL
 CAPACITY; TROY PONTO,DEPUTY
 WARDEN SDSP,INDIVIDUAL AND
 OFFICIAL CAPACITY; JESSICA COOK,
 ASSOCIATE WARDEN SDSP/JAMESON,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 BRENT FLUKE, WARDEN MDSP,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 REBECCA SCmEFFER, ASSOCIATE
 WARDEN MDSP,INDIVIDUAL AND
 OFFICIAL CAPACITY; ALEX REYES,
 ASSOCIATE WARDEN MDSP,INDIVIDUAL
 AND OFFICIAL CAPACITY; CODY
 HANSON, UNIT MANAGER JAMESON,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 SETH HUGHES, UNIT MANAGER
 JAMESON,INDIVIDUAL AND OFFICIAL
 CAPACITY; NANCY CHRISTENSEN,UNIT
 MANGAER MDSP,INDIVIDUAL AND
 OFFICIAL CAPACITY; LT. MADDOX,
 LIEUTENANT MDSP,INDIVIDUAL AND
 OFFICIAL CAPACITY; D. EKEREN,UNIT
 COORDINATOR JAMESON,INDIVIDUAL
 AND OFFICIAL CAPACITY; DEB EILERS,
 UNIT COORDINATOR MDSP,INDIVIDUAL
 AND OFFICIAL CAPACITY; LAURIE
 STRATMAN, UNIT COORDINATOR MDSP,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 JULIE STEVENS,CASE MANAGER MDSP,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 JARED,CBM/SUMMIT SITE MANAGER
 MDSP,INDIVIDUAL AND OFFICIAL
 CAPACITY; KELLY,CBM/SUMMIT FOOD
 SERVICES WORKER MDSP,INDIVIDUAL
Case 4:20-cv-04083-LLP Document 54 Filed 06/09/21 Page 2 of 7 PageID #: 1204




 AND OFFICIAL CAPACITY; MARTIN C.
 SEJONHA,SUMMIT PRESIDENT «&AMP;
 CEO,INDIVIDUAL AND OFFICIAL
 CAPACITY; JOHN TRIEWEILER,SUMMIT
 DISTRICT MANAGER,INDIVIDUAL AND
 OFFICIAL CAPACITY; KEVIN
 TRIERWEILER, SITE MANAGER
 JAMESON,INDIVIDUAL AND OFFICIAL
 CAPACITY;PAMELA THOMAS,
 EXECUTIVE CHEF,SUMMIT
 CORRECTIONS,INDIVIDUAL AND
 OFFICIAL CAPACITY; NAOMI
 MCLAUGHLIN,SUMMIT DIRECTOR OF
 MARKETING,INDIVIDUAL AND OFFICIAL
 CAPACITY; JEFF GREEN,SUMMIT
 BUSINESS DEVELOPMENT DIRECTOR,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 UNNAMED SUMMIT LICENSED
 DIETITIAN(S), INDIVIDUAL AND
 OFFICIAL CAPACITY; DIETARY
 ASSISTANTS,INDIVIDUAL AND OFFICIAL
 CAPACITY; DIRECTORS OF OPERATIONS,
 DIDIVIDUAL AND OFFICIAL CAPACITY;
 DISTRICT MANAGERS,INDIVIDUAL AND
 OFFICIAL CAPACITY; FOOD SERVICE
 DIRECTORS,INDIVIDUAL AND OFFICIAL
 CAPACITY; ASSISTANT FOOD SERVICE
 DIRECTORS,INDIVIDUAL AND OFFICIAL
 CAPACITY; FOOD SERVICE WORKERS,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 JUSTIN BARTHEL,DIRECTOR OF
 DIETARY SUMMIT,INDIVIDUAL AND
 OFFICIAL CAPACITY; AND SHANE
 SEJNOHA,SUMMIT VP OF OPERATIONS,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 MIKJE LEIDHOLT,SECRETARY OF THE
 DEPARTMENT OF CORRECTIONS,IN HIS
 INDIVIDUAL AND OFFICIAL CAPACITY;

                             Defendants.



      Plaintiff, Mark Christians, filed a pro se lawsuit under 42 U.S.C. § 1983. Doc. 26.

Defendants Marlin C. Sejnoha, Naomi McLaughlin, Jeff Green, and Shane Sejnoha(Summit
Case 4:20-cv-04083-LLP Document 54 Filed 06/09/21 Page 3 of 7 PageID #: 1205




Defendants) move to dismiss under Federal Rule of Civil Procedure 12(b)(6). Doc. 43.'This

Court screened Christians's Amended Complaint under 29 U.S.C. § 1915A. Doc. 27. His Eighth

Amendment conditions of confinement claim regarding food against Summit Defendants

survived screening./J. at 17.

        Summit Defendants claim that the facts asserted in Christians's Amended Complaint do

not show direct involvement of the Summit Defendants. Doc. 43-1 at 1. Summit is a food service

provider for Jameson Annex at the South Dakota State Penitentiary. Doc. 43-1 at 1. Summit

Defendants are Summit executives "who oversee its national operations and are not directly

involved with decision-making at the correctional facility level...." Id. at 2.

I.      Legal Background

        Rule 12(b)(6) ofthe Federal Rules of Civil Procedure provides for motions to dismiss for

"failure to state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). When

considering such motions, the court must accept as true the allegations in the complaint and

construe the pleadings in the light most favorable to the plaintiff. Erickson v. Pardus, 551 U.S.

89, 94(2007). The pleaded facts must demonstrate a plausible claim, that is, one in which the

pleader has shown more than an abstract "possibility" that the defendant has engaged in
actionable misconduct. Ashcroft v. Iqbal, 556 U.S. 662,678(2009). The court must assume as

true all facts well pleaded in the complaint. Estate ofRosenberg by Rosenberg v. Crandell, 56

 F.3d 35, 36 (8th Cir. 1995). Civil rights and pro se complaints must be liberally construed.

Erickson v. Pardus, 551 U.S. 89, 94(2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839(8th

 Cir. 2004). Even with this construction,"a pro se complaint must contain specific facts


 ^ Christians's Amended Complaint lists Marlin C. Sejnoha, Jr., as a defendant. Doc.26^ 20. Marlin
 C. Sejnoha moves to dismiss. Doc.43. This Court assumes that this is the same individual and will
 refer to Marlin as Marlin C. Sejnoha.
                                                     3
Case 4:20-cv-04083-LLP Document 54 Filed 06/09/21 Page 4 of 7 PageID #: 1206




supporting its conclusions." Martm v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985); Ellis v. City

ofMinneapolis, 518 F. App'x 502, 504(8th Cir. 2013). Civil rights complaints cannot be merely

eonclusory. Davis v. Hall, 992 F.2d 151, 152(8th Cir. 1993); Parker v. Porter, 221 F. App'x

481,482(8th Cir. 2007).

       In his response to Summit Defendants' motion to dismiss, Christians references a

proposal(RFP #1491) prepared by Marlin C. Sejnoha as the Summit President and CEO.Doc.

47 at 1. Summit Defendants argue that this proposal is outside ofthe pleadings. Doc. 48. After

review of Christians' Amended Complaint, he references a "proposal" but does not specifically

reference proposal RFP #1491. Thus, references to RFP #1491 are outside ofthe pleadings. If

this Court considers matters outside ofthe pleadings, the motion to dismiss must be treated as a

motion for summary judgment. Fed. R. Civ. P. 12(d). This Court declines to eonsider matters

outside ofthe pleadings and will only reference alleged facts in the Amended Complaint.

II.    Factual Background

        Here, Christians contends that the food served is not nutritionally adequate to maintain

his health. Doc. 26 ^ 145. In fact, Christians claims that medical professionals have attributed his

extreme weight loss and medical conditions to the food service at South Dakota Department of

Corrections' facilities. Id.   38, 43, 53-54. Christians indieated that his health is endangered

because ofthe lack of nutrients, calories, and small portion sizes. Id.   38, 40, 125. Christians

alleges that the SDDOC and CBM are aware ofthe dietary issues with CRM's food because he

has submitted numerous grievances regarding these issues. Id.       55-67, 69-111, 115-19.

        Facts alleged specifically against Summit Defendants are:(1)that Jeff Green is the

Summit Business Development Director and that he "brings focus and meal quality[;]"(2)that

Marlin Sejnoha is the President and CEO of Summit and takes a "hands on approach[;]"(3)that
Case 4:20-cv-04083-LLP Document 54 Filed 06/09/21 Page 5 of 7 PageID #: 1207




Naomi McGlaughlin is the Director of Marketing and "works with [SDDOC]Unit Leaders" and

establishes "best practices[;]"(4)that Shane Sejnoha is Summit Vice President of Operations

and is the "driving operation[][for] performance and [] standards[;]"(5) that Summit Defendants

"are all responsible parties of Summit who deliberately imposed the diets, foods, and lack thereof

to Christians and other inmates, they cannot be ruled out until after their depths ofinvolvement

are discovered\;^ and (6)that Summit violated their proposal because they were allegedly not

monitoring inmate satisfaction through comment cards. Id.       20, 22, 26-27, 99(emphasis

added).

in.    Legal Analysis

       Christians's Eighth Amendment conditions of confinement claim regarding food against

Summit Defendants survived screening. Doc. 27 at 17. Conditions of confinement may violate

the Constitution either alone or in combination when they deprive an "identifiable human need

such as food, warmth, or exercise ...." Wilson v. Seiter, 501 U.S. 294, 304 (1991). The Due

Process Clause ofthe Fourteenth Amendment and the Eighth Amendment's prohibition against

cruel and unusual punishment require prisoners to be provided with nutritionally adequate meals

to maintain health. See, e.g., Cody v. CBMCorr. FoodServs., 250 F. App'x 763, 765 (8th Cir.

2007); Keenan v. Hall, 83 F.3d 1083, 1091 (9th Cir. 1996); Campbell v. Cauthron, 623 F.2d 503,

508 (8th Cir. 1980).

       In order to prevail on an Eighth Amendment conditions ofconfinement claim, a prisoner

must prove that:(1)objectively, the deprivation was sufficiently serious to deprive him ofthe

minimal civilized measures of life's necessities, or to constitute a substantial risk of serious harm

to his health or safety; and (2)subjectively, the defendants were deliberately indifferent to the

risk of harm posed by the deprivation. Revels v. Vincenz, 382 F.3d 870, 875 (8th Cir.2004);
Case 4:20-cv-04083-LLP Document 54 Filed 06/09/21 Page 6 of 7 PageID #: 1208




Simmons v. Cook, 154 F.3d 805, 807(8th Cir. 1998). To show deliberate indifference, an inmate

must demonstrate that a prison official knew the "inmate face[d] a substantial risk of serious

harm and disregard[ed] that risk by failing to take reasonable measures to abate it." See Farmer

V. Brennan, 511 U.S. 842, 847(1994); Coleman v. Rahija, 114 F.3d 778, 786 (8th Cir.1997).

Mere negligence does not constitute deliberate indifference. Warren v. Missouri, 995 F.2d 130,

131 (8th Cir.1993).

       Here, Summit Defendants argue that the Amended Complaint does not contain facts to

support that they had knowledge of Christians's dietary requests. Doc. 43-1 at 2, 6. The alleged

facts in Christians's Amended Complaint must demonstrate a plausible claim, that is, one in

which the pleader has shown more than an abstract "possibility"that the defendant has engaged

in actionable misconduct.Iqbal, 556 U.S. at 678(emphasis added). When a complaint contains

no allegations that the defendant had any personal involvement relating to the events giving rise

to the lawsuit, dismissal ofthat party from the action is proper. See, e.g., Eaton v. MinnAtty.

Gen. Office, 2010 WL 3724398, at *5(D. Minn. 2010)(dismissing a party to a lawsuit when

"there [were] no allegations within Plaintiffs complaint which suggest that the [defendant]

played any role in any ofthe events giving rise to this lawsuit.").

       Although Summit Defendants are in executive positions with the company that provides

food to the SDDOC facilities, Christians's Amended Complaint only alleges an abstract

possibility that Summit Defendants were personally involved in the alleged violation. His

Amended Complaint states the Summit Defendants' general role within the company and he

claims that they "are all responsible parties of Summit who deliberately imposed the diets, foods,

and lack thereofto Christians and other inmates, they cannot be ruled out until after their depths

ofinvolvement are discovered.'' See Doc. 26      20, 22, 26-27, 126(emphasis added).
Case 4:20-cv-04083-LLP Document 54 Filed 06/09/21 Page 7 of 7 PageID #: 1209




Christians's allegations amount to general job descriptions and speculation about Summit

Defendants' possible involvement. Further, his claim that Summit Defendants "deliberately

imposed" the diet and food is a legal conclusion and not supported by alleged facts. Christians's

Amended Complaint only presents an abstract possibility that Summit Defendants were

personally involved. Thus, Christians's alleged facts in his Amended Complaint do not support a

claim that Summit Defendants were deliberately indifferent to his alleged conditions of

confinement. For these reasons, Summit Defendants' motion to dismiss is granted.

       Accordingly, it is ORDERED;

       1. That Summit Defendants' motion to dismiss. Doc. 43, is granted.

       2. Claims against Summit Defendants are dismissed without prejudice.

       DATED June M ,2021.



       AJ^T:
       mAtje                                                Lawrence L. Piersol
                                                            United States District Judge
